

	

		II

		109th CONGRESS

		1st Session

		S. 2055

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend titles 10 and 14, United States Code, to provide

		  for the use of gold in the metal content of the Medal of

		  Honor.

	

	

		1.Gold content for Medal of

			 Honor

			(a)Requirement for

			 gold contentSections 3741, 6241, and 8741 of title 10, United

			 States Code, and section 491 of title 14, United States Code, are each amended

			 by inserting after appropriate design, the following: the

			 metal content of which is 90 percent gold and 10 percent alloy

			 and.

			(b)Effective

			 dateThe amendments made by subsection (a) shall apply with

			 respect to any Medal of Honor awarded after the date of the enactment of this

			 Act.

			

